El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
El presente es un recurso de apelación entablado en un incidente surgido en la administración judicial de los bienes dejados por el finado Charles M. Boerman. La señora de Charles M. Boerman, née María L. Fordham, fue designada originalmente administradora judicial de los bienes de su finado esposo en 1917. Por testamento se declaró que los partícipes en el grueso de la herencia lo eran la viuda y la madre del testador por partes iguales. El testamento tam-bién contenía un legado en favor de Amelia Marrero, quien posteriormente probó ser hija natural del testador y recibió su participación legal en la herencia. Véanse: Marrero v. Fordham et al., 27 D.P.R. 708; 273 Fed. 61; Boerman v. Marrero, 34 D.P.R. 126; 27 Fed. (2d) 321. Como resultado de estos diversos litigios la herencia ya había sido distribuida para 1922, tanto en lo que se refería a la señora de Charles M. Boerman como a Amelia Boerman Marrero. La partici-pación restante, o sea, la de doña Esther Bessie Boerman, madre del finado, no pudo ser entregada a ésta debido a ha-llarse ella fuera de la isla, siendo Rusia su residencia para aquel entonces. La participación exacta de la herencia reci-bida por cada heredera puede ser determinada leyéndose nuestra opinión en el caso de Boerman v. Marrero,'supra. Ésta constituye más o menos la historia de la administración judicial hasta el año 1922.
La administradora judicial quedó en posesión de la parti-cipación de su suegra en la herencia. No se desprende clara-mente si su nombramiento original continuó en vigor, más de las varias opiniones emitidas por este tribunal en relación *614con distintos aspectos del caso, se colige que sus deberes ac-tivos como administradora finalizaron para aquel entonces y que ella continuó bien de jure o de facto — ciertamente de facto — en posesión de la parte correspondiente a Esther Bessie Boerman con el objeto de entregar tal posesión a ésta o a sus herederos debidamente autorizados. Esther Bessie Boerman falleció bajo testamento en Rusia, y sus herederos, luego de una tentativa infructuosa de obtener posesión de su participación en la herencia, finalmente probaron su identi-dad y derecho a los bienes allá para el 1930 y lograron tomar posesión de ellos, así como una resolución de la Corte de Dis-trito de Ponce requiriendo a María L. Fordham (señora Boerman) para que rindiera su cuenta final. Es precisa-mente en relación con esta cuenta final y algunas de sus par-tidas que se ha interpuesto el presente recurso de apelación.
Los apelantes en este caso específico son, por un lado, los herederos de Esther Bessie Boerman, y por otro, la señora de Charles M. Boerman. Ambas partes impugnan algunas de las conclusiones de la corte sentenciadora en lo relativo a la cuenta final arriba mencionada.
Los herederos también han presentado una moción para que se desestime el recurso de apelación interpuesto por la señora de Charles M. Boerman fundados en que el escrito de apelación fué radicado en la corte inferior más de diez días después de haber comenzado el término legal para apelar. Los herederos sostienen que la resolución que aprobó la cuenta final es una providencia especial dictada después de sentencia y que por tanto la apelación debió haberse entablado dentro de diez días, de conformidad con el inciso tercero del artículo 295 del Código de Enjuiciamiento Civil (ed. 1933). Resolveremos primero esta moción para desestimar.
Los' promoventes de la moción para desestimar sostienen que la sentencia o decreto final en el procedimiento de ad-ministración judicial fué dictado cuando la corte de distrito, con fecha 24 de septiembre de 1930, resolvió que tal adminis-*615traeión había tocado a su. fin, y que cuando aprobó la cuenta final meramente dictaba nna providencia especial despnés de sentencia. No se citan casos en apoyo de esta proposición.
Los artículos 588, 589 y 590 del Código de Enjuiciamiento Civil (ed. 1933) disponen:
“Artículo 588. — Cuando el albacea o administrador baya termi-nado la liquidación de los bienes, renuncie o sea separado, o por cual-quier otra causa cese en el desempeño de su cargo, deberá presentar a la corte una cuenta final jurada, y acompañada de los recibos y res-guardos correspondientes, la cual también se pondrá de manifiesto para su inspección. Al presentarse dicha cuenta final, se citará a todas las partes interesadas en el caudal, a fin de que puedan pre-senciar la liquidación final de sus cuentas, y se les devuelva o cancele la fianza que hubieren prestado.
“Artículo 589. — Si pasados ocho días después de presentada la citación decretada por un juez de dicha corte, ninguna de las partes hubiese hecho oposición a las cuentas, la corte de distrito si en su opinión dichas cuentas son justas y correctas, dictará auto aprobán-dolas y declarando exento de responsabilidad al administrador; y cancelará la fianza que hubiere constituido. Si las cuentas fueren im-pugnadas, se sustanciará la impugnación y se admitirán pruebas en una vista del caso y se aprobarán o desaprobarán aquéllas según el resultado de la vista.
“Artículo 590. — La corte de distrito dictará auto definitivo, bien aprobando la cuenta presentada, o haciendo en ella modificaciones y alteraciones, con cargo al albacea o administrador, que el derecho y la justicia reclamen; contra dicho auto podrá interponerse recurso de apelación.”
De un examen de estos tres artículos se desprende que la radicación y aprobación de la cuenta final prácticamente constituye de por sí un procedimiento especial. La ley ha dispuesto que se citen todas las partes interesadas y que de ser necesario se celebre una amplia vista, y ha autorizado una apelación de lo que el estatuto mismo califica de “auto definitivo, bien aprobando la cuenta presentada, o haciendo en ella modificaciones y alteraciones, con cargo al albacea o administrador, que el derecho y la justicia reclamen; . . . ” La resolución que termina la administración judicial pone fin *616a las actividades del administrador, mas es la resolución aprobatoria de la cnenta final la qne definitivamente releva al administrador o administradora de sn responsabilidad ofi-cial.
El único caso qne fiemos podido bailar en nuestra juris-prudencia y que puede tener alguna relación con la materia es el de Díaz et al. v. Cividanes, 25 D.P.R. 450. En ese caso el administrador provisional, Genaro Gautiño, fiabía renun-ciado como tal y rendido una cuenta final con súplica de que la misma fuera aprobada. En diciembre 27, 1915, el juez de distrito dictó resolución aprobando tal cuenta y sugiriendo una compensación adicional. Luego, con fecfia 31 de enero de 1916, el mismo juez dictó otra orden final relevando a Cau-tiño de toda responsabilidad en la administración. Casi un año más tarde una parte interesada solicitó se dejara sin efecto la orden aprobatoria, supra, y que se le diera la opor-tunidad de atacar la cuenta. La corte declaró con lugar la moción, pero insistió en que se citara a Cautiño y se le diera la oportunidad de defenderse, y exigió otras actividades de menor importancia de la parte opositora. Esta última apeló de tal resolución condicional. En el curso de su opinión este tribunal dijo (bastardillas nuestras) :
“Admitiendo que cualquiera, o ambas de las resoluciones de fecha diciembre 27, 1915, y enero 31, 1916, fueran definitivas, como parece fué la intención y modo de entenderlas de la corte de distrito, indu-dablemente que una resolución dictada un año después para consi-derar nuevamente cuestiones que al parecer ya habían sido resueltas por dichas anteriores órdenes no puede considerarse de modo alguno como una sentencia definitiva, ...”
Por tanto, somos del criterio de que la resolución apelada era un decreto final dictado en un. procedimiento especial y, por ende, que la apelación fué entablada oportunamente.
Consideremos afiora la apelación de la señora de Charles M. Boerman, née María L. Fordfiam. Tanto debido al alegato insuficiente • como con motivo de la opinión de este tribunal, dictada en respuesta a una moción para deses-*617timar, de 8 de mayo de 1933, la apelante está limitada a la consideración de nno de los tres errores señalados por ella. El señalamiento lee:
“La Corte' de Distrito cometió manifiesto error al declarar con lugar en parte la impugnación de los opositores cargando en conse-cuencia la suma de $1,260 a la Administradora en concepto ele arren-damiento por la casa de Magueyes.”
La casa en cuestión forma parte de un pequeño huerto que fué adjudicado a doña Esther Bessie Boerman al hacerse la partición de la herencia, y del cual María L. Fordham con-tinuó en posesión desde 1922 a 1930. Tócanos determinar si a la administradora dehe cargársele un canon de arrenda-miento razonable por su ocupación de la casa durante este tiempo. Cuando se hizo la partición o división de la herencia, 1a, propiedad denominada “Magueyes” fué tasada en la suma de $21,000. Se estableció una comunidad en los si-guientes términos:
Esther Bessie Boerman_$19, 667. 845
Amelia Boerman Marrero_ 802. 925
María L. Fordham_ 529.23
Total_$21, 000. 00
En otras palabras, los herederos de Esther Bessie Boer-man poseen el 93.6364 por ciento del total. Su reclamación, desde luego, debe limitarse a su parte proporcional.
La apelante sostiene que su ocupación de la casa se de-bió principalmente para facilitar la administración de la hacienda y, por tanto, que tal ocupación redundó exclusivamen-te en beneficio de los herederos de Esther Bessie Boerman. Igualmente insiste en que ella nunca celebró contrato de arrendamiento alguno y en su consecuencia que no puede co-brársele ningún canon. Mas los apelados no se basan en un ■contrato de arrendamiento, sino en el deber que tiene una administradora de hacer cuanto sea razonable para que los bienes por ella administrados sean productivos a sus bene-ficiarios.
*618La duda que en verdad liemos abrigado es si a una admi-nistradora que está en posesión de determinados bienes con el solo objeto de entregar su posesión a los verdaderos 'due-ños, debe imponérsele el deber positivo de hacer que tales bie-nes produzcan algo. No podemos perder de vista el hecho-de que la señora Boerman vino a Puerto Rico con el objeto-de administrar los bienes dejados por su finado esposo. Ella no era una mera extraña a la administración, sino la viuda, del testador. De ser posible debe ejercitarse mayor consi-deración y lenidad en lo que a sus actuaciones como tal admi-nistradora se refiere, debido a.1 hecho de que ella quizá pudo-creer que tenía derecho a hacer determinadas cosas y a gozar de determinados privilegios, cosa que un administrador ex-traño a los bienes posiblemente no podía razonablemente ha-berse imaginado. La viuda era también una copartícipey, aunque pequeño, tenía cierto interés en el dominio de los bienes. En adición a todo esto, del testimonio incontrover-tido que de ella figura en los autos se desprende que la casa no tenía agua y que por espacio de siete meses con posterio-ridad a 1915 trató infructuosamente de alquilarla. También parece razonable imaginar que de no haber vivido ella la casa y cuidado de los terrenos circundantes, se hubiera nece-sitado un mayordomo a un costo mayor para los herederos-de Bessie Boerman.
Por último, aunque no de menos importancia, debe hacerse-constar, según alegaban los herederos mismos en su oposi-ción a otras partidas de esa cuenta final, que desde 1920 en adelante ella no tenía ningunos deberes activos de adminis-tración, sino meramente la obligación de entregar la propie-dad a Esther Bessie Boerman o a los herederos de ésta, cuando quiera que se presentaran a solicitar la posesión a que tenían derecho.
Bajo todas estas circunstancias, creemos que los fines de la. justicia quedan cumplidos de manera más equitativa exone-rando a María L. Fordham de todo cargo por su ocupación de la casa en la propiedad “Magueyes” mientras ella tuvo la. *619custodia de la misma con el fin de entregarla, a los herederos de Esther Bessie Boerman. La decisión de la corte inferior a este respecto debe, en su consecuencia, ser revocada.
Consideremos ahora la apelación de los herederos de Esther Bessie Boerman.
El primero de los siete errores señalados se refiere a haber concedido la corte inferior la suma de $4,954.265 como parti-cipación de los apelantes en los honorarios de abogado y en las costas judiciales incurridas por la administradora, según su cuenta, durante los años 1923 a. 1930. Los apelantes lla-man nuestra atención a un error aritmético en la suma total de estos honorarios de abogado.
Toda vez que nos proponemos analizar la prueba relativa al importe de estos honorarios y costas judiciales, ignorare-mos este supuesto error por el momento.
El legajo de sentencia contiene una cuenta final jurada por la señora de Charles M. Boerman, relativa a los ingre-sos y gastos de la sucesión de Charles M. Boerman para los años 1923 a 1930, ambos inclusives. Bajo el epígrafe de ‘‘ho-norarios de abogado y costas judiciales,” aparecen las si-guientes cifras:
1923_ $3, 393.10
1924_ 528. 82
1925_ 1,142. 85
1926_ 1, 228. 74
1927_ 1, 674. 27
1928_ 649. 70
192-9_ 222. 50
1930_ 200. 00
$9, 802. 05
En las páginas que siguen a esta cuenta final aparece un resumen de los gastos e ingresos de las distintas propieda-des adjudicadas a Esther Bessie Boerman (que son los bie-nes envueltos en este caso), donde, bajo el mismo epígrafe de la cuenta general, aparecen las siguientes cifras:

Recibos: Gastos:

1923-30 $4, 954. 26%
*620La transcripción de la evidencia contiene la declaración de la administradora con respecto a estos gastos. Lo menos qne podría decirse sobre sn declaración es qne no es clara ni contiene cita de cantidades específicas ni una explicación clara de la naturaleza de los litigios específicos tenidos por la administración desde 1922 a 1930. Nos ha sido imposible determinar con corteza cómo gastó ella los $4,954.26 cargados a los herederos como participación de éstos en los honorarios de abogado y costas judiciales. En muchos casos tendremos que aceptar los gastos en la forma indicada por las órdenes de la corte o por los recibos de los funcionarios judiciales, etc., como correctos, descansando según debemos, hasta cierto punto, en el mayor grado de familiaridad y conocimiento te-nido por la corte sentenciadora sobre toda esta administra-ción.
La resolución de la corte inferior concediendo la suma anterior no arroja luz alguna sobre la situación, toda vez que la corte, luego de haber negado en su totalidad la partida en cuestión, dijo en reconsideración:
“La corte reconsidera el apartado 6o. de la referida resolución, quedando como queda redactado, en la siguiente forma:
“Declara sin lugar la impugnación hecha por los opositores al cargo que hace la Administradora de $4,954.26% pagados por hono-rarios de abogado; por entender la corte, de acuerdo con lo expuesto por el Tribunal Supremo de Puerto Rico en el caso Ex Parte Boerman, 38 D.P.R. páginas 757 y 758, que ‘hasta el momento de entregar los bienes a los herederos, la retención de’ los mismos por parte de la administradora, es una continuación de sus deberes como adminis-tradora de la herencia de Charles M. Boerman’ y ella tenía derecho a utilizar los servicios de abogado para defender los bienes hasta que fueran entregados a los herederos. ”
Nos inclinamos a convenir con la corte inferior en que la señora ele Charles M. Boerman tenía autoridad para con-tratar los servicios de un letrado en cualquier tiempo, entre 1922 y 1930, y cargar los honorarios y costas correspondien-tes a los herederos de la señora Esther Bessie Boerman, pero solamente si dichos servicios eran necesarios para proteger *621su participación en la herencia o estaban relacionados en al-guna otra forma con la preservación de tal participación.
A fin de resolver esta cuestión, debemos, según fiemos dicho, analizar la declaración de la señora Boerman y los reci-bos y órdenes judiciales que figuran en la transcripción de la evidencia.
Conforme indican los apelantes, la señora Boerman sólo se refiere a tres casos distintos en su declaración en lo que a honorarios de abogado se refiere. Uno es el que ella deno: mina “el caso contra la propiedad de Río Piedras.” De cuanto está ante este tribunal hemos inferido que la propie-dad de Río Piedras fué adjudicada a la testadora de los ape-lantes al efectuarse la partición de los bienes de Charles M. Boerman. El pleito parece haber sido para recobrar ciertas rentas derivadas de los mismos. Ella admite que este pleito fué iniciado en 1922, mas no dice si tuvo o no éxito en el mismo. Aunque la prueba no es muy clara, estamos inclinados a darle el beneficio de la duda con referencia a este caso específico, toda vez que el mismo afectó'claramente los frutos de una de las propiedades asignadas a los apelantes. El hecho de que este pleito pudiera haber sido instruido en 1922 y, en su con-secuencia, antes del período que está bajo nuestra considera-ción, no es determinante, toda vez que el desembolso material de los honorarios probablemente se efectuó algún tiempo des-pués de 1922.
Otro de los pleitos fué uno en que la administradora atacó, ante la Corte Federal, la sentencia de la Corte de Distrito de Ponce, confirmada posteriormente por este Tribunal, en el pleito de filiación iniciado con éxito por Amelia Marrero. El costo de este litigio, a nuestro juicio, no debe ser pagado, siquiera en parte, por los apelantes, que nunca impugnaron la certeza del procedimiento de filiación. Además, este pleito no afectaba en absoluto los bienes que ya se hallaban en po-der de la administradora para ser entregados a los apelantes.
El tercer recurso era una petición iniciada por una persona de apellido Calderón, solicitando la partición de una co-*622munidad. Nos inclinamos a favorecer la participación de la administradora en dicho pleito, toda vez qne el mismo tam-bién envolvía ciertos bienes en qne los aqní apelantes tenían interés.
Las órdenes judiciales autorizando el pago de honorarios a varios letrados, llegan a cinco. Por la primera, a F. Manuel Toro, que fue designado árbitro allá para 1920, con el propósito de examinar, fiscalizar e informar sobre una cuen-ta final rendida para aquel entonces por la actual adminis-tradora a instancia de Amelia Boerman Marrero, se le con-cedió la suma de $900 a cuenta de sus honorarios como tal árbitro. Esta orden está fechada el 29 de diciembre de 1922. En mayo 29,1923, otra orden autorizó el desembolso de $1,100 al Sr. Toro en saldo de sus servicios a la administración, $1,025 a Peter J. Hamilton por servicios prestados a la admi-nistración, y $250 a Herminia Tormes por servicios profe-sionales desde enero primero 1923 a mayo 31, 1923. Estas dos órdenes justifican un desembolso de $3,275.
Las tres órdenes siguientes, fechadas abril 17, 1925, julio 30, 1927 y septiembre 12, 1929, autorizan el pago de honora-rios a la firma profesional de Martínez Nadal, Tormes y Co-lón, hasta la suma de $1,150, y al Lie. Leopoldo Tormes por las sumas de $1,350 y $790, o sea un total de $3,290. Según la partición y distribución de 1920, a la Sra. Esther Bessie Boerman se le adjudicó la mitad de los bienes dejados por su hijo. Por tanto, somos de opinión que ella debe responder de la mitad de los honorarios pagados a los abogados o a otras personas a nombre de la sucesión, aún si los servicios fueron prestados antes de 1922. Por tanto, bajo estas circunstan-cias, debe cargarse a los apelantes la mitad de los gastos men-cionados en los párrafos anteriores, ascendente a $3,282.50.
El resto de la prueba documental se compone de copias de varios recibos, cuentas y otros comprobantes que se unie-ron a las cuentas trimestrales rendidas por la administra-dora. La suma de éstos asciende a $2,873.25. De este total deben deducirse aproximadamente $250 que claramente apa-*623recen haberse desembolsado en el caso de Winnie L. Baerman v. Amparo Marrero et al., caso en equidad núm. 1227E, ante la Corte Federal, y cuyo desembolso ya hemos resuelto no debe :ser sufragado en parte alguna por los apelantes. Esto de-jaría un remanente de $2,623.25, suma de la cual los apelan-tes deben responder de $1,311.63. No vamos a tratar de in-vestigar estos comprobantes individuales sino que aceptare-mos las conclusiones de la corte inferior.
Del estudio que hemos hecho de la prueba creemos que a los apelantes debe cargárseles, por concepto de su participa-ción en los honorarios de abogado y en las costas judiciales no más de la suma total de las cifras anteriores de $3,282.50 y $1,311.63, o sea $4,594.13. Por tanto, las conclusiones de la corte inferior deben ser modificadas y reducida la canti-dad de $4,954.26 a $4,594.13.
 El siguiente error señalado por los apelantes se refiere a los gastos incurridos en la reparación de una casa en la calle de San Francisco, en San Juan. Aunque los apelantes son copartícipes del dominio, el usufructo corresponde a la apelada. Los artículos 425, 428,' 429 y 430 de nuestro Código Civil (ed. 1930) proveen:
“Artículo 425. — El usufructuario deberá cuidar las cosas dadas -en usufructo como un buen padre de familia.
“Artículo 428. — El usufructuario estará obligado a hacer las re-paraciones ordinarias que necesiten las cosas dadas en usufructo.
“Se considerarán ordinarias las que exijan los deterioros o des-perfectos que procedan del uso natural de las cosas, y sean indispensables para su conservación. Si no las hiciere después de reque-rido por el propietario, podrá éste hacerlas por sí mismo a costa del usufructuario.
“Artículo 429. — Las reparaciones extraordinarias serán de cuenta del propietario.
“El usufructuario está obligado a darle aviso cuando fuere ur-gente la necesidad de hacerlas.
Artículo 430. — Si el propietario hiciere las reparaciones extraor-dinarias, tendrá derecho a exigir al usufructuario el interés legal de la cantidad invertida en ellas mientras dure el usufructo.
*624"Si no las hiciere cuando fuesen indispensables para la subsisten-cia de la cosa, podrá hacerlas el usufructuario, pero tendrá derecho a exigir del propietario al concluir el usufructo, ei aumento del valor que tuviese la finca por efecto de las mismas obras.
"Si el propietario se negare a satisfacer su importe, tendrá d usu-fructuario el derecho a retener la cosa hasta reintegrarse con sus-productos. ’ ’
La controversia gira sobre la naturaleza de las repara-ciones, si fueron extraordinarias u ordinarias. Nos inclina-mos a aceptar la conclusión de la corte sentenciadora al efecto-de que las reparaciones surgieron con motivo del ciclón que azotó esta Isla en 1928. Los apelantes sostienen que la corte de 'distrito descansó más en la naturaleza extraordinaria de la causa, (el ciclón) que en la naturaleza extraordinaria de las reparaciones mismas. De la lectura de los artículos-citados uno saca la impresión de que la distinción gira en torno a si las reparaciones son "las que exigen los deterioros o desperfectos que procedan del uso natural de las cosas.” Creemos que las reparaciones que se hacen necesarias debida a un huracán no caen razonablemente dentro de la anterior definición y deben, por ende, ser consideradas como extraor-dinarias.
Los apelantes sostienen que, de conformidad con el artículo-430, supra, la usufructuaria debe pagar intereses al tipo legal sobre la cantidad cargada a los dueños por concepto de-reparaciones. En este caso sólo tenemos que ver con la ren-dición de la cuenta final de la Sra. Boerman como administra-dora y no trataremos de determinar los derechos de las par-tes respectivas a virtud de otras relaciones legales que pue-dan tener. El derecho de la apelada a cargar el gasto en. cuestión a los apelantes era claro.
 El tercer señalamiento se refiere a la cuestión de seguro sobre la referida casa. Según nuestro Código Civil nial dueño ni al usufructuario de un edificio se les impone el deber de asegurarlo. Podría suceder que en un caso excepcional recayera sobre el usufructuario el deber de asegurar *625a tenor del artículo 425 del Código Civil (ed. 1930) como re-quisito necesario en el cuido de las cosas dadas en usufructo, como un buen padre de familia. No se desprende que éste sea tal caso excepcional.
Nos confrontamos una vez más con la doble personalidad disfrutada por la apelada, puesto que ella era tanto usufruc-tuaria como representante de la dueña de los bienes. Su in-terés en lo que al asunto en litigio se refería era uno que es-taba en conflicto. Si ella optaba por dividir los gastos del seguro con la dueña, ello no embargante podría, de confor-midad con el artículo 446 (Código Civil, ed. 1930) gozar del nuevo edificio o percibir los intereses del precio del seguro, si se destruyera la casa. Por otra parte, ella hubiese estado en el deber de reconstruir aun si hubiera pagado la prima del seguro de su propio peculio. Bajo las circunstancias creemos que a ella le incumbía averiguar del dueño o dueños del edi-ficio si deseaban asegurar la propiedad en unión de ella. Sin embargo, era por demás difícil comunicarse con la Sra. Esther Bessie Boerman, que se hallaba en Busia, y las obligaciones de la apelada, de conformidad con su posición judicial como administradora, probablemente exigían que ella asegurara el edificio para proteger a su principal. De igual modo duda-mos que la Sra. de Charles M. Boerman no pudiera estar pro-tegida de acuerdo con los artículos 1789 et seq. del Código Civil (ed. 1911) en lo que respecta a la gestión de negocios ajenos. No sin dejar de abrigar alguna duda, nos inclina-mos a aceptar la conclusión de la corte inferior al efecto de que los gastos de seguro deben ser distribuidos igualmente entre las partes.
Por el cuarto error los apelantes atacan las conclusiones de la corte inferior en lo relativo a las rentas producidas por cierta propiedad situada en la calle de Bayola, en Santurce. La corte de distrito resolvió que no se había probado que la apelada hubiera recibido las, rentas. De los autos se desprende que a la apelada se le privó del derecho a disfrutar de estas rentas por resolución de la Corte de Distrito *626de Ponce fechada allá para 1922. No estamos en condicio-nes de imputar negligencia a la administradora por haber obedecido tal orden, y si los apelantes tienen derecho a las rentas, ellos deben demandar a la persona qne las ha disfru-tado ilegalmente.
El siguiente señalamiento de error se refiere a haberse dejado de incluir en la cuenta final ciertas rentas, que se alega fueron recibidas o cobradas por la administradora. Queda-mos convencidos por la propia declaración de ella y por el alegato de la apelada de que estas rentas nunca fueron reci-bidas por ella para beneficio de los aquí apelantes y que no se trataba de rentas acumuladas entre los años 1923 a 1930.
El sexto señalamiento de error se refiere a la suficiencia de la renta concedida por la corte inferior sobre la propiedad ocupada por la administradora en Magueyes. Este punto ha sido cubierto por la discusión que hemos hecho del recurso de apelación de la Sra. Boerman y, por tanto, no requiere ulterior discusión.
Por el último señalamiento de error se sostiene que la corte de distrito debió haber concedido intereses al tipo le-gal sobre el saldo que, para beneficio de los apelantes, se dejó en poder de la Sra. Boerman como resultado de la rendición de cuentas en 1922. La cuantía envuelta es de $2,533.84. Los apelantes reclaman intereses por espacio de ocho años tres meses, o sea $1,406.28. No estamos convencidos de que bajo las circunstancias de este caso deban cargarse tales intereses a la apelada. El estado de los autos demuestra que ella gastó más dinero del que realmente recibió por concepto de los bienes bajo su administración, y nos inclinamos al criterio de que ella, o usó la suma anterior para gastos, o tenía el derecho de hacerlo así. Sea ello como fuere, confirmaremos las conclusiones de la corte inferior.
Por las razones que anteceden, debe revocarse la resolu-ción \de la Corte de Distrito de Ponce, de fecha 2 de junio de 1932, según fué enmendada en 28 de diciembre de 1933, en tanto en cuanto carga a la administradora la suma de $1,260 *627por su ocupación de la casa en la finca Magueyes, y modifi-carse en tanto en cuanto concede la suma de $4,954.26 con cargo a los herederos de Etsther B-essie Boerman como partici-pación de éstos en los honorarios de abogado, suma que debe ser reducida a $4,594.13.
Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Dávila no intervinieron.